Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Curcio on 3/30/21.

The application has been amended as follows: 

Cancel claim 5
6. (currently amended) A method for attaching a filter housing assembly to a filter base, said filter base including a base platform and a locking member in mechanical communication with said base platform, said locking member having a bottom surface, a top surface, lateral sides, and longitudinal sides including opposing drive keys extending laterally inward and having a space therebetween for receiving a filter key of said filter housing assembly, said opposing drive keys including an angled face exposed towards said locking member bottom surface and a top edge exposed in a direction opposite said angled face for releasably securing said filter housing assembly, said opposing drive keys fixed against movement in a direction parallel to said locking member lateral sides, the method comprising:
inserting ingress and egress ports of said filter housing assembly into ingress and egress stanchions of said filter base to generate an extraction force in an axial extraction direction;
inserting said filter key of said filter housing assembly into said locking member of said filter base, said filter key including an extended attachment member having a bottom contacting surface, said filter key attachment member being inserted between said opposing drive keys to permit said filter key attachment member bottom contacting surface to traverse beyond said opposing drive key top edges in the axial insertion direction; and
releasing said filter housing assembly so that said extraction force acts on said filter key attachment member in said axial extraction direction to mate said filter key attachment member bottom contacting surface with said opposing drive key top edges, such that extraction of said filter housing assembly is prohibited.
8. (currently amended) A method for attaching a filter housing assembly to a filter base, said filter base including a base platform and a locking member in mechanical communication with said base platform, said locking member having a bottom surface, a top surface, lateral sides, and longitudinal sides including opposing drive keys extending laterally inward from an inside face of said longitudinal sides and having a 
inserting ingress and egress ports of said filter housing assembly into ingress and egress stanchions of said filter base to generate an extraction force in an axial extraction direction;
inserting said filter key of said filter housing assembly into said locking member of said filter base, said filter key including an extended attachment member having a bottom contacting surface, said filter key attachment member being inserted between said opposing drive keys to permit said filter key attachment member bottom contacting surface to traverse beyond top surfaces of said opposing drive keys in the axial insertion direction, said filter key attachment member extending to 
releasing said filter housing assembly so that said extraction force acts on said filter key attachment member in said axial extraction direction to mate said filter key attachment member bottom contacting surface with said top surfaces of said locking member opposing drive keys, such that extraction of said filter housing assembly is prohibited.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 8 has been amended to recite the filter key attachment member extending to a position stop centered about said locking member lateral sides. The closest prior art to Koslow recites the limitations of claim 8 where the filter key attachment member extends below a position stop but does not teach the filter key attachment member extending to a position stop nor would it have been obvious to provide such a configuration in the invention of Koslow in combination with the other claimed features.
Claims 7 and 9 were previously indicated as allowable in the previous office action of 10/27/20.
The additional claims are allowable as depending from one of the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778